Citation Nr: 9905514	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
appendectomy, including scars.

2.  Entitlement to service connection for residuals of 
injuries to the left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1945 to November 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claims of entitlement to service 
connection for an appendectomy scar and for injuries to the 
left hand.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented to show 
that the veteran's claimed residuals from an appendectomy, 
including scars, are related to service or events therein.

2.  Competent medical evidence has not been presented to show 
that the veteran's claimed residuals from injuries to the 
left hand are related to service or events therein.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of an appendectomy, including scars, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of injuries to the left hand is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well grounded claim for service 
connection are: 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

The evidence of record pertinent to the veteran's claims of 
service connection consists of the veteran's service medical 
records, post-service private medical records documenting the 
veteran's appendectomy, post-service VA treatment records 
(dated from January 1990 to June 1998), and the veteran's 
testimony at his RO hearing (conducted in April 1998).

The veteran's service medical records document his February 
1946 admission for observation for a possible appendicitis.  
It was noted that the veteran had an undiagnosed condition, 
manifested by abdominal pain, nausea, and vomiting.  The 
veteran's blood count tests indicated a mild infection.  
After two days of observation, the veteran was found to be 
completely asymptomatic and afebrile.  Another blood count 
test was normal, and the veteran was returned to duty.  No 
other similar complaints were indicated.  It was noted on the 
veteran's separation examination (conducted in November 1946) 
that he had been observed for an appendicitis in February 
1946.  No other pertinent notations were made.

With respect to the veteran's claimed left hand injuries, the 
veteran's service medical records are negative for complaints 
and treatment of that nature, and there were no pertinent 
abnormalities reported or observed on the veteran's 
separation examination.

The post-service private medical records documenting the 
veteran's appendectomy indicate that the veteran underwent 
the procedure in January 1947.  The operative record noted 
that the appendix was in its normal position but that the 
bowel lip had light adhesions.  The records do not reference 
the veteran's medical history, including his service medical 
history

The veteran's VA treatment records are silent as to any 
reference or discussion concerning the veteran's January 1947 
appendectomy.  They are also silent as to any current 
reference or discussion of adhesions and any other pertinent 
abnormalities.  Rather, review of these records indicates 
that the veteran was diagnosed with diverticulosis coli and 
an abdominal aortic aneurysm.  They offer no medical opinion 
relating any of the veteran's current abdominal disorders to 
his service and events therein.  With respect to the 
veteran's left hand, these records show that the veteran has 
sought extensive treatment for psoriasis and psoriatic 
arthritis, both of which affect the veteran's hands.  As 
before, they do not reference or discuss the veteran's 
reported service medical history, nor is there any medical 
opinion or evidence reflected relating the veteran's current 
left hand disorders to service.

At his RO hearing, the veteran testified that an appendectomy 
had been considered when he had been hospitalized in service.  
(Transcript (T.) at 2).  He also testified that less than 30 
days after being discharged from service he came down with an 
appendicitis and was rushed to the hospital.  (T. at 3).  The 
veteran stated that the records of this appendectomy show the 
presence of adhesions and that there was already damage done.  
Id.  He also stated that he had had a couple of flare-ups 
while in service.  (T. at 4).  He had been hospitalized for 
one but had not gone to the hospital for the other.  Id.  For 
that one, he just took a couple of pills.  The veteran 
testified that before he was operated on, the doctor who 
performed the procedure told him that this should have been 
done months ago, while the veteran was still in service.  Id.  
When asked how the appendectomy affected his lifestyle, the 
veteran responded that he got pains from the adhesions after 
walking a long way.  Id.

With respect to the veteran's left hand injury, he testified 
that a service friend had flung a boot at him and had 
dislocated the little finger on his left hand.  (T. at 5-6).  
The veteran stated that he was sent back and forth between 
facilities for treatment, with each facility criticizing the 
other and the treatment prescribed, and that his finger never 
did heal "right."  (T. at 6).  He also stated that he never 
sought treatment for his left hand because of his "white 
collar" occupation.  (T. at 7).  He did not have to depend 
on his hand in order to do his job.  Id.  When asked whether 
he took any medication for his hand, the veteran responded 
that he took Naprosyn.  (T. at 7).  He also explained that 
age had complicated the whole thing, as arthritis had taken 
its toll on his old injuries.  (T. at 7).  When showing his 
left hand deformity to the hearing officer, the veteran 
stated that he had injured his middle finger, ring finger, 
and little finger on his left hand.  (T. at 8).

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for both residuals of an 
appendectomy and for injuries to his left hand.  
Specifically, the Board acknowledges the veteran's assertions 
that he experienced two flare-ups in service concerning his 
appendix and that he sought treatment for an injured left 
hand while in service.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claims must be denied, as they are not 
well grounded.

Specifically, the evidence of record is negative for any 
medical opinion relating the veteran's January 1947 
appendectomy to service, including the one documented service 
incident where the veteran was admitted for observation for a 
possible appendicitis.  The record is also negative for any 
medical opinion relating the veteran's claimed left hand 
disorder to reported service events.  Further, with respect 
to the claimed left hand disorder, the veteran's service 
medical records, including his separation examination, are 
silent as to any in-service injury, as described by the 
veteran throughout this claims process.  In effect, the 
veteran has proffered only his assertions that his post-
service appendectomy and his claimed left hand disorder are 
related to service and events therein.  In this regard, 
notwithstanding the veteran's reported 28 years of medical 
experience apparently as a pharmaceutical salesman and 
representative, there is no indication that the veteran 
possesses the medical expertise required to render such 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Here, the Board notes that the veteran did not in any way 
specify at his RO hearing what his particular pharmaceutical 
experience covered, nor did he indicate that this 
occupational experience involved clinical or medical 
training.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.

Absent competent medical evidence of a nexus, or link, 
between the veteran's current disorders and events in 
service, the veteran has not presented well grounded claims 
of entitlement to service connection for either residuals of 
an appendectomy, including scars, or for residuals of left 
hand injuries.  See Caluza v. Brown, supra.  As such, the 
veteran's claims must be denied.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claims in both the statement 
of the case (dated in August 1997) and in the supplemental 
statement of the case (dated in October 1998), as he was 
informed that there was no basis in the available evidence of 
record to establish service connection for residuals of an 
appendectomy and for injuries to the left hand.  
Specifically, the veteran was told that there was no medical 
evidence relating the veteran's post-service appendectomy to 
service, that there was no evidence of an injury to his left 
hand while in service, and that there was no medical evidence 
relating the veteran's current hand complaints to service.

Further, notwithstanding the veteran's testimony at his RO 
hearing in April 1998, the veteran has not provided any 
indication of the existence of additional evidence that would 
make his claims well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that while the 
veteran testified as to having received post-service private 
medical treatment from a doctor for his left hand, the 
veteran himself stated that he did not know how to contact 
that doctor, as he had moved.  Also, as to the veteran's 
contention that his service medical records are incomplete, 
the Board notes that absent any competent medical evidence of 
a nexus, or link, between the veteran's current disorders and 
claimed in-service events, the issue of proof of in-service 
incurrence need not be addressed.  Here, the veteran still 
would not have submitted well grounded claims of entitlement 
to service connection, even were the veteran's claimed in-
service events part of the record before the Board.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting well grounded claims.  38 U.S.C.A. § 5107(b) (West 
1991).  


ORDER

Entitlement to service connection for residuals of an 
appendectomy is denied.

Entitlement to service connection for residuals of injuries 
to the left hand is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

